PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/250,957
Filing Date: 11 Apr 2014
Appellant(s): Mahfouz et al.



__________________
Ryan Willis (Reg. No. 48,787)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed January 6, 2021 appealing the Final office action dated February 7, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues that claims 1 – 20 comply with the written description requirement of 35 USC 112, 1st paragraph. Appellant alleges that construing the claimed “contour lines” as a genus is inappropriate because “the claim language precisely tracks the specification without generalizations.”  The Office can find no evidence in MPEP 2163 in support of this statement.   In addition, the findings in Ex parte Klinder et al. (Appeal No: 2017-007683 taken from U.S. Application No. 14/349,358), specifically on pages 9 – 11 of the decision rendered on 08/21/2019, appear relevant.  In that decision, it was held that “claim 1's language can be read to cover methods in a wide variety of fields and contexts, yet the specification only describes one” and the claims were seen to fail to satisfy the written description requirement under § 112(a).  A similar situation is seen to arise in the instant appealed claims: claim 1’s language can be read to cover methods in a variety of contexts, yet the specification only describes one.  In addition, the genus of “contour” lines / edges / boundaries is seen to be significantly broad considering those document found in G06T 9/20, a classification area directed to “Contour coding, e.g. using detection of edges.” 
st paragraph.   Appellant points to Fig. 18C and [0081 – 0082] of the specification of the corresponding pre-grant publication (US 2014/0221825).  Appellant alleges there is “overwhelming evidence” to support a finding of compliance with 35 U.S.C. 112, 1st paragraph.  
	A review of the cited section, and the specification as a whole, reveals that the term “model” is predominantly utilized in describing “bones” or “joints.”  Reviewing Figure 18C reveals that the bones illustrated are labeled “3D reconstructed Femur” and “3D reconstructed Tibia.”  In no instance is the needle referred to as being “modeled” or “reconstructed.”  While the specification recites “3-D position of the needle” once in paragraph [0081], this recitation is seen to be insufficient to support creating a 3-D model of the needle as claimed.  In addition, the needle 32, as depicted in Fig. 18C, is solely presented in a two dimensional fashion.  The depiction of the needle 32 in Fig. 18C does not rely on shading or depth indicators typically utilized to illustrate a third dimension on the depiction of the needle, such shading being relied upon in the same figure for a 3D illustration of the bones of the leg (e.g. the Femur and Tibia).  
	Appellant’s comment concerning “generating a 3-D model of the needle” (see pg. 28 of the appeal brief filed 1/06/2021) are noted.  The claim requires “displaying … a 3-D model of the needle on the display”.  Presumably, to display such a model, the model must be generated.  The extensive disclosure in the specification regarding model generation of the bones is noted (for a non-limiting example see e.g. [0045 – 0051] of the pre-grant publication of the instant application).  The dearth of disclosure supporting any 3-D needle reconstruction or modeling is also noted.

Appellant also contends (see pg. 34 of the appeal brief filed 1/06/2021) that they acted as their “own lexicographer as part of the prosecution history to explicitly define this term.”  MPEP 2111.01(IV)(A) states “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing” (emphasis added).  As is clear from the cited portion of the MPEP, one may act as their own lexicographer by redefining terms in the specification at the time of filing.  The MPEP does not appear to contemplate redefining terms during prosecution, as such practice could arguable be considered tantamount to introduction 
Appellant further contends that claims 1, 2, 5, 6 and 20 are erroneously rejected under 35 USC 103(a) on page 36 of the appeal brief filed 1/06/2021 and provides five reasons for their argument, which are expanded upon through page 63 of the brief.  
First, appellant alleges that the Sumanaweera reference fails to teach a 3D model of an anatomical feature, teaching instead 3D ultrasound rendering.  To the contrary, the reference explicitly states the “images are volume rendered as a function of the user viewing direction to obtain display images, which are 2D representations of 3D images where the information in the third dimension is used to further modulate the brightness or color” [0002].  This disclosure is seen to teach creation of a 3D model of the volume.
Further, the definition of “three-dimensional” as provided by the www.merriam-webster.com dictionary is “giving the illusion of depth or varying distances —used especially of an image or a pictorial representation on a two-dimensional medium when this illusion is enhanced by stereoscopic means.” The addition of the brightness or color to supply the third dimensional information, as contemplated by Sumanaweera, is seen to give “the illusion of depth or varying distances.”  In addition, a “model,” as provide the www.merriam-webster.com dictionary is “a usually miniature representation of something.” Sumanaweera provides a representation of what is scanned through the rendering process.  As a result, the rendering of Sumanaweera is considered a suitable equivalent to a model.
	Second, appellant alleges that relying on the Lelong reference to support “generation of a 3D model based upon ultrasound contour lines and ultrasound transducer positions” is based on the generated contour lines and corresponding ultrasound transducer positions, and 2) Col. 5 – 6, ll. 45 – 7 of Lelong details the process by which 3D ultrasound imaging is achieved.  Lelong is seen to generate an ultrasound based 3-D model based on the generated contour lines and corresponding ultrasound transducer positions, given the explicit identification of pre-surgical images as “high definition three-dimensional pre-surgery image CT” (Col. 4, ll. 21 – 29), and matching of the chains, or contour lines, to those images would necessarily generate an ultrasound based 3D image or model corresponding to the high definition three-dimensional pre-surgery image CT based on the generated contour lines and corresponding ultrasound transducer positions (Col. 5 – 6, ll. 45 – 7).  It is noted that the step of combining the ultrasound and CT images into a 3D model is performed in Col. 8, ll. 11 – 28, these steps disclosed as happening prior to display (Col. 8, ll. 5 – 6), the subsequent displaying steps from Col. 8, ll. 29 – 39 being relied upon in the final office action.  It is the combined superposed image generated for display (see step 32 in fig. 1B & Col. 8, ll. 11 – 28) using ultrasound and the pre-surgical image that is seen to be equivalent to the claimed “3-D model based on the generated contour lines and corresponding ultrasound transducer position”.
any ultrasound data is displayed at the same time as the preexisting 3D CT model.”  Lelong illustrates the extracted contour lines CH1 and extracted surface SCT of the image CT in Fig. 4D. Col. 8, ll. 11 – 28 also further discussing matching the ultrasound contours and the pre-surgery CT image via superposition, while Col, 8, ll. 29 – 39 discusses displaying the 3D model generated from the matching.
	Third, appellant contends that the combination of references fails to teach all of the limitations recited in claims 1, 2, 5, 6 and 20.  Specifically, appellant asserts that “not a single reference teaches generation of a 3D anatomical model based on ultrasound contour lines and corresponding positions of an ultrasound transducer.”  As noted in the immediately preceding paragraph, Lelong is seen to teach or at least suggest generation of a 3D anatomical model based on ultrasound contour lines and corresponding positions of an ultrasound transducer by combining ultrasound chains with a pre-surgical 3D CT image via superposition for display.
	Fourth, appellant argues that the Office factually erred by alleging motivation to combine the cited references, stating that “the Office never provided a reasoned explanation as to why one skilled in the art would combine the references as alleged” immediately followed by a contradictory statement: “what alleged motivation was offered by the Office makes no sense … and suffers from rambling statements, mischaracterizations of what the cited references teach, and relying on inherency where none exists.”  The Office clearly demonstrated that combining the references would be found desirable “since these steps allow for the processing of an ultrasound image of a structure which is not very transparent to ultrasound, such as a bony structure, and for the automatic extraction of contour points of said structure in real 
	Appellant also alleges on page 57 of the brief that the Office never articulates why one skilled in the art from the vantage of Sum would look to Lelong.  No requirement to demonstrate why one skilled in the art from the vantage of the primary reference would look to a secondary reference can be found in the MPEP.  This argument does not appear to be germane. 
	Appellant also states on page 58 of the brief that any “attempt to modify Sum to create a 3D model from ultrasound impermissibly changes Sum's principle of operation” (see page 58 of the appeal brief filed 1/06/2021).  Specifically, appellant alleges that the addition of the Lelong reference would cause the Sumanaweera to have significantly increased operating time.  Both the Sumanaweera reference and the Lelong reference are directed to three dimensional rendering or modeling (Lelong: Col. 5 – 6, ll. 45 – 7) (Sumanaweera: [0002]).  The addition of the teachings of Lelong is seen to enhance the ultrasound signal acquisition of Sumanaweera, and appellant provides no evidence that an increased operating time of the Sumanaweera reference would render that device inoperable. 
	Appellant also alleges on page 59 of the brief that the Office never indicated who “one skilled in the art" is for purposes of Appellant's pending claims.  Per MPEP 2141.03(II), specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level.  It is the position of the Office that the cited references reflects an appropriate level for one skilled in the art.

	Fifth, appellant contends that “the Office legally erred by relying on inherency where none exists, misconstruing claim limitations, and concluding that claims 1, 2, 5, 6, and 20 are obvious without meeting the prima facie requirements” (this position is expanded upon on pages 52 – 55 of the brief).   Inherency requires that the Office demonstrate evidence to show inherency (MEPP 2112(IV)).  To display an image or model in a computing system, that image or model simply must be generated beforehand and the Office is relying on this inherent fact.  In formulating the position of obviousness as detailed in the final action dated 02/07/2020, the Office relied on the Graham v. Deere framework for obviousness, which has been recognized as necessary for meeting the prima facie burden of obviousness.
	






Respectfully submitted,
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793           
                                                                                                                                                                                        /OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.